DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on August 12th, 2021.
Claims 21-39 remain pending. Claims 21, 22, 24, 33, 35, 36, 38 and 39 are amended. Claims 21-39 are examined herein.
Response to Amendment
The rejection of claims 33, 35, 36, 38 and 39 under 35 U.S.C. 112(b) is withdrawn in view of amendment to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Due to Applicant’s amendment of the claims, the rejections are modified from the rejections as set forth in the Office action mailed May 12, 2021 as applied to claims 21-31 and 34-39. Applicant’s arguments filed on August 12, 2021 have been fully considered but they are not persuasive.
Claims 21-29 and 34-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Bienert, M.D. (The Plant Journal (2012) 72, 745–757) and GenBank entry Accession No. AFN42938.1 (submitted by Bienert, M.D., 2012) and in view of Xu, D. (PGPUB US 20100218270 A1, 2010).
Claim 21 is drawn to a tobacco plant comprising an induced mutation in an endogenous gene, the endogenous gene has the sequence shown in SEQ ID NO: 35, wherein the mutation 
Claims 22-23 are drawn to the leaf and seed of the mutant tobacco plant. Claim 24 is drawn to a method of making a tobacco plant, comprising inducing mutagenesis in tobacco and identifying the plants that comprises a mutation in an endogenous gene set forth in SEQ ID NO: 35, wherein the mutation results in reduced expression of the endogenous gene. Dependent claims 25-26 are drawn to the method, wherein the identified plants comprises leaf that exhibits a reduced amount of at least one alkaloid, wherein the at least one alkaloid is a tobacco-specific nitrosamine. Claims 27-29 are drawn to the method, wherein the mutagenesis is induced using a chemical mutagen or ionizing radiation, wherein the chemical mutagen is selected from the group consisting of nitrous acid, sodium azide, acridine orange, ethidium bromide, and ethyl methane sulfonate (EMS), wherein the ionizing radiation is selected from the group consisting of x-rays, gamma rays, fast neutron irradiation, and UV irradiation.
Claims 34-39 are drawn to tobacco product and the method of making tobacco product from the tobacco plant comprising the mutation in the endogenous gene.
Claim interpretation:
The claims recite the endogenous gene having the naturally occurring sequence of SEQ ID NO: 35. As disclosed in the Specification, this endogenous gene is designated as C22474 (PDR5b) (see for example, Specification at p. 21, line 5; p. 33, Table 2 which shows C22474 has the nucleotide/protein sequences of SEQ ID NO; 35 or 36, respectively; p. 35, Table 7 which shows the nucleotide and protein sequences of SEQ ID NO: 35 and 36 are 99.5% or 99.6% identical with corresponding nucleotide or protein sequences of the Genbank entry AFN42938 Nicotiana tabacum];  also at p. 40, line 30 and throughout Example 8). As shown in the Specification, the nucleotide and protein sequences of this endogenous gene C22474 (PDR5b) is 99.5% (4473/4497) identical with the corresponding nucleotide of protein sequences of the Genbank entry AFN42938, which is a pleiotropic drug resistance transporter 5b of N. tabacum. Therefore, the endogenous gene is treated as the endogenous N. tabacum gene encoding the pleiotropic drug resistance transporter 5b, as shown in Genbank entry AFN42938.
Teachings of the prior art:
Bienert teaches isolating the N. tabacum gene NtABCG5/PDR5, sequence of which has be deposited in the Genbank , as shown in the record for sequence entry AFN42938. Despite the  teaches the endogenous gene of the instantly claimed, as indicated in the Specification.
Bienert, in the accompany publication, teaches silencing of this endogenous gene in tobacco, using RNAi (p. 749-750), which resulted in the reduced expression of this endogenous gene.
Bienert does not explicitly teach mutagenesis of the endogenous gene.
Xu teaches tobacco plants, hybrids, varieties, and lines having a mutation in an endogenous (wild type) gene ([0007]; wherein the mutated gene has altered expression, e.g. null ([0040]); wherein the mutation was induced via a chemical agent such as EMS (Example 1), or radiation ([0023]). Xu teach the methods of inducing mutation in a tobacco plant cell, and identifying the mutant plant comprising a mutation in the specified endogenous gene ([0023-0024], for example). Xu teaches tobacco product and the method of making tobacco product from the tobacco plant comprising the mutation in the endogenous gene ([0059], for example).

Therefore, the claimed invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
4.	Claims 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank entry Accession No. AFN42938.1 and (submitted by Bienert, M.D., 2012) and Bienert, M.D. (The Plant Journal (2012) 72, 745–757) in view of Xu, D. (PGPUB US 20100218270 A1, 2010) as applied to claims 21-29, and further in view of Zhang, Y.(Plant physiology 161.1 (2013): 20-27, published on January 2013).

Claims 30-31 are drawn to the method of making mutant tobacco plant, wherein mutagenesis is induced using TALEN or zinc-finger nuclease. 
Claim 33 is drawn to the method of claim 31 further comprising selecting a progeny plant.
Xu teaches selecting progeny plants comprising the intended mutation ([0011], for example).
Bienert and Xu do not explicitly teach inducing mutations TALEN or zinc-finger nuclease.
Zhang teaches efficient genom engineering using sequence specific nucleases such as TALEN or ZFN in introducing mutations in the endogenous genes in plants such as tobacco, resulting in high-frequency gene knockout, insertion, and replacement (the whole document, and p. 26).
Therefore, it would have been prima facie obvious and within the scope of the PHOSITA to have used the gene editing methods of Zhang or any mutagenesis method of Xu on the endogenous gene taught by Bienert to arrive at a tobacco plant with reduced or null expression of the PDR5 gene. The reduced amount of alkaloid accumulation in such a mutant tobacco plant would flow naturally from the null mutation. In doing so the PHOSITA would arrive at the claimed plant and method of producing such a plant. The PHOSITA would have been motivated to do so given the teachings of Bienert in reducing the expression of endogenous tobacco PDR5, at least for research purpose if nothing else. The PHOSITA would have had reasonable expectation of success given the teachings of Bienert in the endogenous gene sequence of the 
Therefore, the claimed invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
Response to Applicant’s Remarks:
Applicant argued, on the ground that the prior art nucleotide sequence in the Genbank has 24 nucleotide differences in the entire 4497 nucleotides of the N. tabacum PDR5 gene, therefore that the prior art fails to teach the element of the claim.
This argument has been fully considered but not deemed persuasive.
Although the Genbank sequence has minor sequence variations from the instant SEQ ID NO: 35, this is due to either cultivar-to-cultivar variation and/or sequence error. This is demonstated by the fact that although the instant application disclosed SEQ ID NO: 35 from the cultivar TN90, SEQ ID NO: 35 has the same sequence variations compared with the corresponding sequence from TN90 in the CDS database as presented in https://solgenomics.net/tools/blast/match/show?blast_db_id=228;id=mRNA_103508;hilite_coords=1-4497. See sequence alignment between the instant SEQ ID NO: 35 from TN90 and the corresponding TN90 CDS in the database. It is noted that the cited prior art sequence is 100% identical to the TN90 CDS in the solgenomics database, even though one is from cultivar “Havana petite” (Bienert) and one from TN90. The likelihood of sequence errors from the instant disclosure might not be sufficient to form the foundation of patentability.  However, the minor sequence variations aside, it would have been obvious and within the scope of the PHOSITA to isolate and sequence the corresponding gene from any tobacco cultivar or strain of choice, as demonstrated by Bienert.

>mRNA_103508 gene_48641|id=AT1G59870.1:evalue=0.0:annot='ABC-2 and Plant PDR ABC-type transporter family protein';id=Solyc03g120980.2.1:evalue=0.0:annot='ATP-binding cassette transporter'Length=4497 Score = 8172 bits (4425),  Expect = 0.0 Identities = 4473/4497 (99%), Gaps = 0/4497 (0%) Strand=Plus/PlusQuery  1     ATGGAGGGAAATGGGGGACCGAGAAGGCTGGGGAGTAGTAGGAGTAGTATGAGCAGAACG  60             ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  1     ATGGAGGCAAATGGGGGACCGAGAAGGCTGGGGAGTAGTAGGAGTAGTATGAGCAGAACG  60Query  61    ATGAGTCGAAGCAGAAGCAGAGCAAATTGGAATGTAGAAGACGTGTTCAATCCAATGCCG  120             ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||Sbjct  61    ATGAGTCGAAGCAGAAGCAGAGCAAATTGGAATGTAGAAGATGTGTTCAATCCAATGCCG  120Query  121   AGCAGAAGAAGCACTCGTGGCGAAGAAGATGAAGAAGCTCTTACGTGGGCTGCGTTAGAG  180             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  121   AGCAGAAGAAGCACTCGTGGCGAAGAAGATGAAGAAGCTCTTACGTGGGCTGCGTTAGAG  180Query  181   AAATTGCCTACTTACGATCGTTTGAGAAAAACGGTCCTTAAATCGGTCATGGAAAGTGAG  240             |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||Sbjct  181   AAATTGCCTACTTACGATCGGTTGAGAAAAACGGTCCTTAAATCGGTCATGGAAAGTGAG  240Query  241   AATAATCAGGGCAATAAAAAAGTTGTTCATAAGGAAGTCGATGTTCGGAATCTGGGAATG  300             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  241   AATAATCAGGGCAATAAAAAAGTTGTTCATAAGGAAGTCGATGTTCGGAATCTGGGAATG  300Query  301   AATGAGCGACAAGAGTTCATTGATCGATTTTTCAGGGTTGCTGAGGAAGATAATGAAAAG  360             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  301   AATGAGCGACAAGAGTTCATTGATCGATTTTTCAGGGTTGCTGAGGAAGATAATGAAAAG  360Query  361   TTCCTGAGAAAGTTCAGAAATCGAATTGACAAAGTTGGGATTACCCTTCCTACGGTAGAA  420             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  361   TTCCTGAGAAAGTTCAGAAATCGAATTGACAAAGTTGGGATTACCCTTCCTACGGTAGAA  420Query  421   GTTCGGTACGAGCATTTAACTATAGAGGCAGATTGCTATATCGGCGACAGAGCTCTTCCT  480             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  421   GTTCGGTACGAGCATTTAACTATAGAGGCAGATTGCTATATCGGCGACAGAGCTCTTCCT  480Query  481   ACGCTGCCTAATGCTGCTAGAAATATAGCTGAATCAGCTTTGAGTTGCGTTGGAATTAAT  540             ||||| |||||||||||||||||||| |||||||||||||||||||| ||||||||||||Sbjct  481   ACGCTTCCTAATGCTGCTAGAAATATTGCTGAATCAGCTTTGAGTTGTGTTGGAATTAAT  540Query  541   TTGGCAGAGAAAACAAAACTAACCATCCTTAAAGATGCTTCTGGAATAATCAAGCCCTCT  600             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  541   TTGGCAGAGAAAACAAAACTAACCATCCTTAAAGATGCTTCTGGAATAATCAAGCCCTCT  600Query  601   AGGATGACCCTTTTATTAGGTCCACCATCTTCTGGGAAAACGACCCTTCTGTTGGCTTTG  660             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
5.	Claims 21-31 and 33-39 are rejected. Claim 32 is allowed.
6.	Claim 32 is deemed free of the prior art, since there is no prior art teaching or suggesting the claimed method of producing a tobacco plant comprising crossing a mutant tobacco plant having an induced mutation in SEQ ID NO: 35, selecting a progeny plant having the mutation and the resulted reduced expression of the endogenous gene and selecting for progeny tobacco plants that comprise leaf exhibiting a reduced amount of at least one alkaloid relative to leaf from a corresponding plant lacking the mutation. The closest prior arts are GenBank entry Accession No. AFN42938.1 (submitted by Bienert, M.D., 2012) and Bienert, M.D. (The Plant Journal (2012) 72, 745–757) in view of Xu, D. (PGPUB US 20100218270 A1, 2010), as discussed above. The combined teachings of the prior art does not teach or suggest the action step of selecting a progeny plant having the PDR5 mutation AND reduced accumulation of alkaloids with reasonable expectation of success or motivation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663